JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-01004-CR

                            BRIAN VICTORIAN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1363644).

       This case is an appeal from the final judgment signed by the trial court on
November 8, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Brown.